Citation Nr: 0717382	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-13 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent prior to 
February 22, 1995 and to an evaluation in excess of 
50 percent from June 1, 1995, exclusive of temporary total 
evaluations assigned under the provisions of 38 C.F.R. § 4.29 
(2006). 

(The issue of entitlement to attorney fees will be addressed 
in a separate appellate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which effectuated a November 2004 BVA 
decision that granted service connection for PTSD.  That 
rating decision assigned a 30 percent evaluation from 
December 10, 1992, a 100 percent evaluation from February 22, 
1995, under the provisions of 38 C.F.R. § 4.29, and a 
30 percent evaluation from June 1, 1995.  A rating decision 
dated in September 2005 subsequently increased the evaluation 
for the veteran's PTSD effective from June 1, 1995, from 
30 percent to 50 percent.


FINDINGS OF FACT

1.  Prior to February 22, 1995, the veteran's PTSD was not 
shown to be productive of considerable social and industrial 
impairment.

2.  From June 1, 1995, the veteran has been demonstrably 
unable to obtain or retain employment as the result of PTSD 
symptomatology.


CONCLUSIONSOF LAW

1.  The criteria for an initial evaluation in excess of 
30 percent for PTSD prior to February 22, 1995, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 
(1992).

2.  The criteria for an initial evaluation of 100 percent for 
PTSD from June 1, 1995, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.132, Diagnostic Code 9411 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the notice requirements of 
38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

With respect to the veteran's current claim, this appeal 
stems from an initial rating assignment.  In this regard, the 
Court recently held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
§5103(a) notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); See Dunlap v. Nicholson, No 03-320 (U.S. Vet. App. 
March 22, 2007).  In this case, the veteran's PTSD claim was 
granted, and a disability rating and effective date assigned, 
in a January 2005 decision of the RO.  The VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  Id.  
Moreover, the Court has held that an appellant's filing of a 
Notice of Disagreement regarding a disability rating does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.  

Notwithstanding the above, the Board acknowledges that in 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Veterans Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).   In the present case, it is not shown 
that any notice deficiency has affected the essential 
fairness of the adjudication.  Indeed, in statements from the 
veteran dated in May and July 2006 he specifically indicated 
that he had "no further information or evidence to give VA 
to substantiate my claim" and requested that his claim be 
decided as soon as possible.  

Again, where a claim is substantiated, VA is required to 
advise the appellant of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  The 
Statement of the Case must be complete enough to allow the 
appellant to present argument to the Board regarding any 
disagreement with the RO decision on any element of the 
claim.  See 38 U.S.C.A. §7105(d)(1); 38 C.F.R. § 19.29.  The 
VA also has a duty to notify the appellant of the evidence 
considered and the reasons and bases for any denied benefit.  
38 U.S.C.A. § 5104(b); 38 C.F.R. § 3.103(b).  

The claims folder contains a Statement of the Case that 
includes the pertinent law on increased evaluations and the 
criteria to establish a higher evaluation for the veteran's 
disability.  Therefore the notice given to the veteran 
satisfies the requirements regarding VA's duty to notify. 
38 U.S.C.A. § 5104(b), 7105(d)(1); 38 C.F.R. §§ 3.103(b), 
19.29; See Dingess; See also Dunlap.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Moreover, reports of 
VA and private post service treatment and examination are 
associated with the record.  Furthermore, the VA obtained 
records affiliated with a disability determination by the 
Social Security Administration (SSA).  Based on the 
foregoing, the Board finds that adequate efforts were 
undertaken by the RO in developing the veteran's claim.  
Under these circumstances, it is not felt that additional 
efforts are required under the VCAA.  Indeed, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Further regarding the duty to assist, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at two BVA hearings.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  
Consequently, the Board finds that the case is ready for 
appellate review.

Merits of Claims

The veteran essentially contends that the initial evaluations 
assigned for his PTSD do not accurately reflect the severity 
of his disability.  He maintains that he is entitled to the 
maximum benefit provided for under the VA Rating Schedule.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

By way of background, the veteran filed a claim for service 
connection for PTSD in December 1992.  After the claim was 
denied by the RO, and by the Board in an October 1999 
decision, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court vacated the Board's decision and returned the case 
to the Board for further appellate review.  In February 2002, 
the Board returned the case to the RO for additional 
development, and after the case was returned to the Board 
following accomplishment of the requested development, a 
November 2004 BVA decision granted service connection for 
post-traumatic stress disorder.  

The RO then implemented the Board's decision in a rating 
decision dated in January 2005.  That rating decision 
assigned an initial evaluation of 30 percent for the 
veteran's PTSD under Diagnostic Code 9411 from December 10, 
1992.  That rating decision also assigned a temporary, total 
evaluation under the provisions of 38 C.F.R. § 4.129 from 
February 22, 1995, and then restored the previously assigned 
30 percent evaluation from June 1, 1995.  A rating decision 
dated in September 2005 subsequently increased the evaluation 
for the veteran's PTSD to 50 percent from June 1, 1995, 
following the temporary total evaluation.  

Thus, since the veteran was receiving a temporary 100 percent 
evaluation between February 22, 1995, and May 31, 1995, the 
issue before the Board involves whether the initial 
evaluations assigned from December 10, 1992 and from June 1, 
1995 were appropriate.  In other words, was the veteran 
entitled to an initial evaluation in excess of 30 percent 
between December 10, 1992 and February 22, 1995, and an 
initial evaluation in excess of 50 percent from June 1, 1995.  

Under the schedular criteria for PTSD under Diagnostic 
Code 9411 in effect when the veteran filed his claim in 
December 1992, a 30 percent evaluation was for assignment 
with evidence of definite impairment in the ability to 
establish or maintain effective and wholesome relationships.  
The psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite impairment, a 50 percent evaluation was 
warranted if the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment. 

A 70 percent rating was warranted if the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired.  The psychoneurotic symptoms must be 
of such a severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent evaluation is warranted if "the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment."  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  The Court has determined that the three criteria 
enumerated for a 100 percent evaluation are to be viewed 
separately, such that the veteran need only satisfy one of 
the three criteria in order to warrant a 100 percent 
evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  

The Board acknowledges that the schedule for rating 
psychiatric disorders were revised and amended, effective 
November 7, 1996.  As such, those criteria can be applied in 
the veteran's case from the effective date of the changes 
forward, but not prior to that date.  However, the Board 
believes that the criteria in effect at the time the veteran 
filed his initial claim and set forth above are sufficient 
and adequate to favorably resolve the veteran's claim for a 
higher evaluation for his PTSD from June 1, 1995.  As such, 
the Board will not discuss the revised criteria.

The evidence for consideration in determining the appropriate 
initial evaluations for the veteran's PTSD consists of VA 
medical records, including the reports of VA examinations 
afforded the veteran to assess the severity of his 
disability.  After reviewing the evidence, the Board finds 
that the evidence does not demonstrate an entitlement to an 
evaluation in excess of 30 percent prior to February 22, 
1995, but does demonstrate entitlement to a 100 percent 
evaluation from June 1, 1995.

With respect to the evaluation assigned prior to the 
veteran's February 1995 hospitalization, the Board observes 
that there is little evidence for consideration.  While the 
Board acknowledges the veteran was in receipt of Social 
Security benefits in that timeframe, a review of those 
medical records discloses that those benefits were afforded 
based not only on psychiatric symptomatology, but also a 
significant back disorder.  A June 1992 report of a 
psychological evaluation for Social Security disability 
benefits performed in June 1992, prior to the veteran's claim 
for service connection for PTSD, noted in the summary that 
this was a psychological evaluation of an individual who had 
suffered an apparently medically significant lower back 
injury with sequelae of persistent and unremitting pain and 
weakness.  It also noted that he was unable to do anything in 
the way of successfully returning to work at this point.  The 
diagnostic impression was of a severe, major depression 
without psychotic features with an Axis III diagnosis of a 
lower back injury with persistent pain.  The psychologist 
indicated that the prognosis was guarded and much dependent 
upon the physical outcome.  

A report of a VA examination performed in May 1993 noted that 
the veteran was plainly and neatly dressed and had a quiet 
simple manner.  He did become somewhat agitated describing 
his experiences in Vietnam.  Associative processes were 
normal and there were no delusional or hallucinatory 
elements.  The veteran's mood was described as a little 
depressed and his sensorium was intact.  The veteran was also 
noted to have nightmares, recurrent memories, depression and 
sleep disturbance.  Following the examination the examiner 
rendered a diagnosis of PTSD.

While there are private medical records dated in June 1993 
and August 1994 from Walter J. Hill, M.D., few clinical 
findings were reported.  In June 1993 the veteran was 
described as well oriented to time, person and place and 
there were no delusions or hallucinations.  The veteran 
described difficulty concentrating and experiencing mood 
swings.  An entry dated in August 1994 indicated that the 
veteran was seen for the first time in consultation since 
October 1993 and noted that the veteran had not been on any 
psychotropic medication.

A July 1994 letter from a psychologist who had been treating 
the veteran in his capacity as a contract provider for the VA 
indicated that the veteran attended treatment regularly and 
worked conscientiously in group.  The examiner recounted 
symptomatology the veteran experienced due to his PTSD and 
noted that the veteran had significant vocational and social 
disabilities following service that could at least partially 
be attributed to service.  He indicated that more notable had 
been the veteran's social dysfunction but concluded that the 
veteran met the diagnostic criteria for mild to moderate 
PTSD.

Based on this evidence, the Board concludes that the 
30 percent evaluation assigned by the RO from the date of the 
veteran's claim was appropriate.  In the Board's judgment the 
veteran more nearly met the criteria for a 30 percent 
evaluation rather than the next higher 50 percent evaluation.  
The medical evidence did not demonstrate that the veteran had 
considerable social and industrial impairment prior to his 
February 1995 hospitalization.  In this regard, as late as 
July 1994 the veteran was described as having mild to 
moderate PTSD.

However, from the date of the February 1995 hospitalization 
forward, the Board finds that the veteran was totally 
disabled and entitled to a 100 percent evaluation.  At the 
time of that hospitalization, the PTSD was described as 
severe and indicated that the veteran had major depression 
which was secondary to his PTSD.  In commenting on the 
veteran's status, it was noted that the veteran's ability to 
seek and maintain employment and his ability to adapt 
socially were severely affected by ongoing and severe PTSD 
symptoms.  A statement dated in May 1995 from a VA 
psychologist written while the veteran was hospitalized noted 
that the veteran's symptoms of PTSD reached a point where 
they were functionally crippling his ability to perform in a 
job setting.

A July 1995 statement from a private psychologist concluded 
that the veteran was suffering from ongoing and severe PTSD 
and that he had not been able to affectively maintain 
employment or social functioning for any significant period 
of time.  It was also noted that it was unlikely that he 
could maintain any employment at that point in time.

The veteran was again hospitalized at a VA medical facility 
for treatment of his PTSD in November 1995.  The veteran's 
PTSD was described as severe.  In describing the veteran's 
work status it was noted that his ability to seek and 
maintain employment and his ability to adapt in any 
interpersonal relationship situations in both normal social 
and work situations was severely affected in a very negative 
way by the ongoing and severe PTSD symptoms.  The veteran's 
symptoms were noted to affect very directly any ability to 
maintain ongoing work adaptation.

An August 1999 statement from a VA staff psychologist noted 
that the veteran had a diagnosis of PTSD and suffered from 
most of the symptomatology that went with that diagnosis.  It 
was stated that at this stage of the veteran's development he 
was unable to work and that the situation was not apt to 
change in the foreseeable future.

Other evidence which tends to demonstrate that the veteran 
was totally disabled includes a report of a VA examination in 
June 2005 and the records of a VA hospitalization of the 
veteran between January and March 2006.  Following the June 
2005 VA examination, the examiner remarked that mentally the 
veteran did not have difficulty performing activities of 
daily living, but that he was unable to establish and 
maintain effective work and social relationships because of 
PTSD.  That examination report also noted recurrent thoughts 
of suicide.  Following the January to March 2006 
hospitalization the veteran was described as unemployable due 
to chronic, severe PTSD that was permanent with persistent 
and frequent flare-ups having an adverse impact on several of 
his chronic physical illnesses.

Based on this record, the Board believes that the evidence 
clearly demonstrates that as of June 1, 1995, the veteran has 
been totally disabled and demonstrably unable to obtain or 
retain employment.  Therefore, a 100 percent evaluation is 
warranted from June 1, 1995.  The Board notes that in 
reaching this conclusion, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An initial evaluation in excess of 30 percent prior to 
February 22, 1995 is denied.

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 100 percent for PTSD from 
June 1, 1995 is granted.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


